MEMORANDUM **
Narinder Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen to seek relief under the Convention Against Torture. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222-23 (9th Cir.2002). We review the BIA’s denial of a motion to reopen for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition in part, and dismiss it in part.
The BIA did not abuse its discretion by denying Singh’s motion to reopen because he failed to make a prima facie showing that it was more likely than not that he would be tortured if deported to India. See 8 C.F.R. §§ 208.16(c)(2)(4), 208.18(b)(2); Cano-Merida, 811 F.3d at 965-66.
We lack jurisdiction to consider Singh’s challenge to the BIA’s initial decision denying his asylum application because he did not timely appeal that decision to this Court. See Marbinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication arid may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.